Citation Nr: 0830658	
Decision Date: 09/10/08    Archive Date: 09/16/08

DOCKET NO.  07-15 526	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to an initial disability rating in excess of 50 
percent for  post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant 


ATTORNEY FOR THE BOARD

H. E. Costas, Counsel


INTRODUCTION

The veteran served on active duty from January 1968 to 
January 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2006 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Little Rock, Arkansas.  The RO determined that service 
connection was warranted for PTSD and assigned an initial 
disability rating of 50 percent, effective the date of 
receipt of the claim.  A temporary 100 percent rating was 
awarded from January 17, 2006, to April 1, 2006, due to 
hospitalization.  As of April 1, 2006, the previously 
assigned 50 percent disability rating was reinstated.  The 
veteran's disagreement with the initial 50 percent rating for 
PTSD led to this appeal.  The veteran testified at a Board 
hearing held at the RO in February 2008.


FINDING OF FACT

1.  The veteran's PTSD has been severely, but not totally, 
incapacitating from a social standpoint during the entire 
appeal period.

2.  Manifestations of the veteran's PTSD include bouts of 
depression, which occasionally results in neglect of personal 
appearance and hygiene, difficulty maintaining relationships, 
nightmares, sleep impairment, intrusive memories, 
hypervigilance, an exaggerated startle response, and 
isolative tendencies.

3.  The veteran undergoes counseling by VA and takes 
Citalopren for his psychiatric symptomatology.

4.  The pertinent medical evidence of record does not 
demonstrate total occupational and social impairment.  The 
veteran has not been shown to be exhibiting such symptoms as 
gross impairment in thought processes or communication, 
persistent delusions or hallucinations, grossly inappropriate 
behavior, a persistent danger of hurting himself or others, 
disorientation to time or place, or memory loss for names of 
close relatives, own occupation, or own name


CONCLUSION OF LAW

The criteria for an initial disability rating of 70 percent, 
but no higher, for PTSD have been met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.159, 
4.1, 4.3, 4.7, 4.130, Diagnostic Code 9411 (2007).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA Duties to Notify and Assist

Before assessing the merits of the appeal, VA's duties under 
the Veterans Claims Assistance Act of 2000 (VCAA) must be 
examined.  The VCAA describes VA's duty to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, and 3.326(a) (2007).  Upon receipt of a complete or 
substantially complete application for benefits, VA is 
required to notify the claimant and his or her 
representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

Proper notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that the VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in his or her possession 
that pertains to the claim.  See 38 C.F.R. § 3.159.  These 
notice requirements apply to all five elements of a service 
connection claim: veteran status, existence of a disability; 
a connection between the veteran's service and the 
disability; degree of disability; and the effective date of 
any award of benefits.  See Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).  Such notice must be provided to a claimant 
before the initial unfavorable decision on a claim for VA 
benefits is issued by the agency of original jurisdiction.  
Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).

The veteran filed his claim for service connection for PTSD 
in November 2005.  In letters dated in January 2006 and April 
2006, prior to the initial adjudication of his service 
connection claim, the RO notified the veteran of the evidence 
needed to substantiate his claim for service connection for 
PTSD.  The RO told the veteran what evidence VA would obtain 
and what evidence he should provide relative to the service 
connection claim.  Additionally, as an enclosure to its April 
2006 letter notifying the veteran of the grant of service 
connection, the RO provided the veteran with information 
about how VA assigns disability ratings and effective dates 
and outlined examples of evidence the veteran should identify 
or provide on these matters.  In its September 2006 rating 
decision, the RO granted service connection for PTSD and 
assigned a 50 percent rating effective from the date of 
receipt of the veteran's claim in November 2005.  The veteran 
disagreed with the 50 percent rating, and the RO issued a 
statement of the case (SOC) in April 2007 in which it set out 
in detail the rating criteria for mental disorders.  
Thereafter, in May 2007, the veteran filed a timely 
substantive appeal.

The United States Court of Appeals for Veterans Claims 
(Court) had held that in case where service connection has 
been granted and an initial disability rating and effective 
date have been assigned, the typical service-connection claim 
has been more than substantiated - it has been proven, 
thereby rendering section 5103(a) notice no longer required 
because the purpose that the notice is intended to serve has 
been fulfilled.  See Dunlap v. Nicholson, 21 Vet. App. 112, 
119 (2007) citing Dingess, 19 Vet. App. at 491.  Thus, 
because the notice that was provided before service 
connection was granted was legally sufficient, VA's duty to 
notify in this case has been satisfied.

As to the duty to assist, the veteran's service medical 
records are in the claims file.  The RO has obtained VA 
medical records for the veteran, and the veteran underwent a 
VA compensation and pension examination in July 2006.  The 
veteran also testified at the February 2008 Board hearing.  
The veteran has referred to continuing VA treatment for his 
PTSD, but the Board finds the current record allows grant of 
a 70 percent rating and will not delay its award of that 
benefit.  

Based on the foregoing, the Board finds that the VA fulfilled 
its VCAA duties to notify and to assist the veteran with 
respect to his claim of entitlement to an initial rating in 
excess of 50 percent for PTSD, and no additional assistance 
or notification is required.  The veteran has suffered no 
prejudice that would warrant a remand, and his procedural 
rights have not been abridged.

Increased Ratings- In General

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate rating codes identify the various disabilities.  38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (2007).  Any 
reasonable doubt regarding the degree of disability is 
resolved in favor of the veteran. 38 C.F.R. § 4.3 (2007).

The determination of whether an increased evaluation is 
warranted is to be based on review of the entire evidence of 
record and the application of all pertinent regulations.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  These 
regulations include, but are not limited to, 38 C.F.R. § 4.1, 
which requires that each disability be viewed in relation to 
its history.

The Court held in Francisco v. Brown, 7 Vet. App. 55, 58 
(1994), that compensation for service-connected injury is 
limited to those claims which show present disability and 
held: "Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary 
importance."  In contrast, in Fenderson v. West, 12 Vet. 
App. 119 (1999), the Court held that the rule from Francisco 
does not apply where the appellant has expressed 
dissatisfaction with the assignment of an initial rating 
following an initial award of service connection for that 
disability.  Rather, at the time of an initial rating, 
separate ratings can be assigned for separate periods of time 
based on the facts found-a practice known as "staged" 
ratings.

Rating Criteria

When evaluating a mental disorder, the rating agency shall 
consider the frequency, severity, and the duration of 
psychiatric symptoms, the length of remissions, and the 
veteran's capacity for adjustments during periods of 
remission.  The rating agency shall assign an evaluation 
based on all the evidence of record that bears on 
occupational and social impairment rather than solely on the 
examiner's assessment of the level of disability at the time 
of the examination.  When evaluating the level of disability 
for mental disorders, the rating agency will consider the 
extent of social impairment, but shall not assign an 
evaluation solely on the basis of social impairment.  38 
C.F.R. § 4.126.

Under the VA Schedule for Rating Disabilities and the General 
Rating Formula for Mental Disorders, a 50 percent disability 
evaluation is warranted for PTSD that is productive of 
occupational and social impairment with reduced reliability 
and productivity due to symptoms such as flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks occurring more than once a week; difficulty in 
understanding complex commands; impairment of short- and 
long-term memory (e.g., retention of only highly learned 
material or forgetting to complete tasks); impaired judgment; 
impaired abstract thinking; disturbances of motivation and 
mood; and difficulty in establishing and maintaining 
effective work and social relationships.  See 38 C.F.R. § 
4.130, Diagnostic Code 9411.

The next higher 70 percent disability evaluation is warranted 
for PTSD that is productive of occupational and social 
impairment with deficiencies in most areas such as work, 
school, family relations, judgment, thinking, or mood due to 
symptoms such as suicidal ideation; obsessional rituals that 
interfere with routine activities; intermittently illogical, 
obscure, or irrelevant speech; near-continuous panic or 
depression affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work-like setting); and an inability to establish 
and maintain effective relationships.  Id.

The maximum 100 percent schedular evaluation requires total 
occupational and social impairment due to symptoms such as 
gross impairment in thought processes or communication, 
persistent delusions or hallucinations, grossly inappropriate 
behavior, a persistent danger of hurting himself or others, 
an intermittent inability to perform activities of daily 
living (including maintenance of minimal personal hygiene), 
disorientation to time or place, and memory loss for names of 
close relatives, own occupation, or own name.  Id.

A Global Assessment of Functioning (GAF) rating is a scale 
reflecting the psychological, social, and occupational 
functioning on a hypothetical continuum of mental-health 
illness.  Richard v. Brown, 9 Vet. App. 266, 267 (1996), 
citing Diagnostic and Statistical Manual of Mental Disorders 
(4th ed. 1994).  The Board notes that an examiner's 
classification of the level of psychiatric impairment, by 
words or by a GAF score, is to be considered but is not 
determinative of the percentage rating to be assigned.  
VAOPGCPREC 10-95.

A GAF of 21 to 30 is defined as behavior considerably 
influenced by delusions or hallucinations or serious 
impairment in communication or judgment (e.g., sometimes 
incoherent, acts grossly inappropriate, suicidal 
preoccupation) or an inability to function in almost all 
areas (e.g., stays in bed all day, no job, home or friends).

A GAF of 31 to 40 is indicative of some impairment in reality 
testing or communication (e.g., speech is at times illogical, 
obscure, or irrelevant) or major impairment in several areas, 
such as work or school, family relations, judgment, thinking 
or mood (e.g., depressed man avoids friends, neglects family, 
and is unable to work; child frequently beats up younger 
children, is defiant at home, and is failing at school).  A 
GAF of 41 to 50 is indicative of serious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifter) or any serious impairment in social, 
occupational, or school functioning (e.g., no friends, unable 
to keep a job).

A GAF of 51 to 60 is defined as moderate symptoms (e.g., flat 
affect and circumstantial speech, occasional panic attacks) 
or moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with peers or co- 
workers).

A GAF of 61 to 70 is indicative of some mild symptoms (e.g., 
depressed mood and mild insomnia) or some difficulty in 
social, occupational, or school functioning (e.g., occasional 
truancy or theft within the household), but generally 
functioning pretty well, has some meaningful interpersonal 
relationships.

Factual Background and Analysis

The veteran alleges entitlement to an initial disability 
rating in excess of 50 percent for his service-connected 
PTSD.  In support of his claim, the veteran has testified 
that he lives alone and isolated, experiences intrusive 
memories and flashbacks of Vietnam, and he often falls into 
deep depressions that can last for days or weeks.  He 
attempts to keep himself busy by walking for long periods 
time.  Additionally, his PTSD resulted in a loss of 
occupation in 1991 and since then he has not maintained 
employment for longer than six months.  The veteran testified 
that he was able to maintain a relationship with his two 
children, which he categorized as "good", as well as a 
couple of friends.  

In support of his claim the veteran has also submitted 
statements from his father, a friend, and his childrens' 
mother.  His father has submitted that, since his return from 
Vietnam, the veteran has not attended church services, 
appears uncomfortable around people, and does not engage in 
conversations.  Although they live in same county, it can be 
weeks before he sees or hears anything from him.  The 
veteran's friend indicated that the veteran isolates himself 
and has very bad trust issues.  The mother of his children 
recounted that the veteran could be cold, isolative, and 
distrustful.  While they were together, he would experience 
difficulties sleeping and avoid gatherings.  

In July 2005, the veteran reported for VA treatment with 
complaints of episodic depression, punctuated by wanting to 
isolate himself, decreased interest level, and decreased 
motivation.  Although he experienced some feelings of not 
wanting to go on living; he had no real suicidal ideation or 
intention.  The veteran also reported chronic sleep 
difficulties, with both initial and middle insomnia; regular 
nightmares; an increased startle response; difficulties being 
in crowds; hypervigilance; avoidance of anything that 
reminded him of the war; difficulty maintaining 
relationships; and periods of irritability.  He did indicate 
that he was able to maintain a relationship with his two 
adult children, with whom he related well.  During the mental 
status examination the veteran was alert and cooperative.  
There was no evidence of psychomotor changes.  Speech was 
normal in volume, rate, and rhythm.  Mood was somewhat 
dysphoric and anxious and affect was restricted.  Thinking 
was goal oriented and logical; there was no evidence of 
psychosis.  There was no evidence of suicidal or homicidal 
ideation.  Insight and judgment were fair.  Cognitively, 
there appeared to be no gross deficits.  He was diagnosed as 
having chronic PTSD and a GAF score of 51 was assigned.  

From January 17, 2006, to March 3, 2006, the veteran 
participated in a 7-week residential PTSD program.  Upon 
entry, his GAF score was 45.  He reported good relationships 
with his two children and that his father was supportive.  
During the entrance interview, he was dressed appropriately 
and displayed good eye contact.  Affect was generally broad 
with good range present.  Speech was fluid and logical.  
Thought processes were clear.   He was oriented in all three 
spheres.  There was evidence of mild impairment of attention 
and abstract reasoning.  Judgment and memory were intact.  
The veteran reported feelings of helplessness and that his 
life was in danger; however, he did not report any auditory 
or visual hallucinations and no delusions were apparent.  He 
also denied any suicidal ideation.  The examiner indicated 
that the veteran met the reexperiencing, avoidance, and 
arousal criteria for PTSD.  His avoidance and arousal 
symptoms appeared to be slightly more prominent that his 
reexperiencing symptoms.  The avoidance symptoms were 
characterized by emotional detachment, avoidance of thoughts 
of past traumatic events, and restricted range of affect.  
The arousal symptoms were characterized by problems with 
concentration, hypervigilance, an exaggerated startle 
response, and sleep impairment.  The reexperiencing symptoms 
were characterized by intrusive recollections and nightmares.  
There was also evidence of mild depression, in the areas of 
guilt, self-esteem, and inferiority.  Upon discharge, the 
veteran's treatment provider noted that although the veteran 
appeared to benefit from participating in the program it was 
important to note that the symptoms of PTSD were chronic in 
nature.  

In July 2006, the veteran was afforded a VA examination.  The 
veteran reported nightmares multiple times a week, and dreams 
involving an explosion.  He would awaken feeling drained and 
sweating.  At times, he would get less than two hours of 
sleep a night.  He also experienced intrusive thoughts about 
the war, an exaggerated startle response, and hypervigilance.  
He avoided crowds and seldom went out to restaurants.  The 
veteran lived alone and had never been married.  Although he 
spent most of his time alone, he did have a few friends.  He 
reported that he worked sporadically in construction.  The 
veteran reported to the examination, casually groomed and was 
cooperative.  He did display marked anxiety and discomfort 
and eye contact was virtually non-existent.  Speech was 
normal in rate and rhythm.  Affect was appropriate to 
content.  Thought processes and associations were logical and 
tight.  There was no evidence of loosening of associations or 
confusion.  Memory was grossly intact.  He was oriented in 
all three spheres.  He did not report any hallucinations and 
no delusional material was noted.  Insight and judgment were 
generally adequate.  The veteran reported suicidal and 
homicidal ideation but denied any intent.  There was no 
impairment in thought processing or communication noted.  He 
was held competent for VA purposes.  He was diagnosed as 
having chronic PTSD and assigned a GAF score of 43.  The 
examiner characterized the veteran's symptoms as severe and 
opined that his PTSD symptoms would make it difficult for the 
veteran to maintain regular full-time employment.  

Although VA treatment records, dated from August 2006 to 
April 2007, have documented fluctuations in the veteran's 
mood and affect, his overall PTSD symptomatology has remained 
inherently stable.  In August 2006, the veteran's mood was 
"pretty good" and his affect was restricted.  In September 
2006, he experienced a downturn in mood characterized by an 
increase in depressive symptomatology.  In March 2007, his 
mood was "tired" and his affect was restricted.  In April 
2007, his mood was "really good" and his affect was full.  
Notwithstanding, throughout the interviews, from August 2006 
to April 2007, the veteran appeared alert and cooperative.  
There was no evidence of psychomotor changes.  Speech 
remained normal in rate, volume, and rhythm.  Thought 
processes were goal directed and logical.  There has been no 
objective evidence of psychosis, suicidal ideation, or 
homicidal ideation.  Additionally, his GAF score was 
consistently 51.

Based on review of the evidence outlined above, the Board 
finds that during the appeal period, that is, since November 
2005, the veteran's PTSD has been manifested bouts of 
depression, which occasionally results in neglect of personal 
appearance and hygiene, difficulty maintaining relationships, 
nightmares, sleep impairment, intrusive memories, 
hypervigilance, an exaggerated startle response, and 
isolative tendencies.  Because of his PTSD, the veteran is 
socially isolated from his community except from his children 
and a couple of friends and his symptoms of PTSD have clearly 
affected his ability to maintain continuous full-time 
employment.

Based on a longitudinal review of the evidence during the 
appeal period, the Board finds the evidence persuasive in 
indicating that the veteran has exhibited such a severe 
social and industrial impairment in so many areas that the 
assignment of a 70 percent evaluation throughout the appeal 
period is reasonable. GAF scores have ranged from 45 to 51, 
indicating serious symptoms.  Further, examiners have 
described the veteran's PTSD as severe.  In this regard, the 
Board notes that the Court has observed that the criteria for 
a 70 percent rating are met if there are deficiencies in most 
areas such as work, school, family relations, judgment, 
thinking, and mood, and this is essentially in accord with 
the criteria presented in the Rating Schedule.  See Bowling 
v. Principi, 15 Vet. App. 1, 11-14 (2001).

The record, however, does not show total social and 
industrial impairment at any time during the appeal period.  
The veteran has been able to function and maintain 
longstanding relationships despite his symptoms, and 
examiners have consistently described the veteran as alert 
and well-oriented, with appropriate judgment and insight.   
Furthermore, there has been no showing of gross impairment in 
thought processes or communication, persistent delusions or 
hallucinations, grossly inappropriate behavior, persistent 
danger of hurting himself or others, inability to perform 
activities, or memory loss for names of close relatives, his 
own occupation, or his own name, which are examples of 
symptoms warranting a 100 percent rating.

In summary, although the veteran is not shown to be totally 
incapacitated from a social and industrial standpoint because 
of his PTSD symptomatology, the Board finds that the symptom 
picture is reasonably indicative of severe impairment and 
therefore warrants the assignment of a 70 percent disability 
rating from the date of receipt of his PTSD service 
connection claim, that being November 22, 2005.


ORDER

An initial disability rating of 70 percent for the veteran's 
PTSD is granted, subject to the governing regulations 
applicable to the payment of monetary benefits.




____________________________________________
ROBERT E. O'BRIEN
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


